DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure(s) 1 – 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basu Mallick et al. (US 2016/0234714 A1; hereinafter “Basu Mallick”).
For claim 1, Basu Mallick teaches configuring a Packet Data Convergence Protocol (PDCP) entity and two Radio Link Control (RLC) entities associated with the split bearer (see paragraph 0204; Packet Data Convergence Protocol, PDCP, layer located in the mobile node is shared for the shared logical channel between the master base station and the secondary base station. A first Radio Link Control, RLC layer is located in the mobile node for the shared logical channel to the master base station, and a second RLC layer is located in the mobile node for the shared logical channel to the secondary base station. A transmitter of the mobile node transmits a total buffer occupancy value of the PDCP layer in the mobile node, a buffer occupancy value of the first RLC layer and a buffer occupancy value of the second RLC layer, to the master base station and the secondary base station, for the master or secondary base station to determine a split ratio, based on which the uplink resource allocation for the shared logical channel is respectively performed by the master and secondary base station, such that the uplink resource allocation for the shared logical channel for the data as indicated by the received total occupancy value of the PDCP layer is split between the master base station and the secondary base station according to the split ratio); wherein a first RLC entity is configured as a first data path of the split bearer (see paragraph 0204; first Radio Link Control, RLC layer is located in the mobile node for the shared logical channel to the master base station), wherein a second RLC entity is configured as a second data path of the split bearer (see paragraph 0204; second RLC layer is located in the mobile node for the shared logical channel to the secondary base station), calculating an PDCP data increment rate (see paragraph 0167; Packet Data Convergence Protocol, PDCP, layer located in the mobile node is shared for the split bearer between the 
.

Allowable Subject Matter
Claim(s) 2 – 8 and 10 – 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hong et al. (US 2016/0242193 A1), Chen (US 216/0286429 A1), Cai (US 2016/0337909 A1), Lee et al. (US 2017/006484 A1), Yi et al. (US 2019/0013498 A1), Singh et al. (US 2018/0206282 A1), Lee et al. (US 2019/0069308 A1) and Samsung (NPL/“Data to be considered for BSR in uplink split bearer”; R2-152263) are cited to show an APPARATUS AND METHOD FOR A USER EQUIPMENT (UE) OPERATING A SPLIT BEARER.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 






/GARY MUI/Primary Examiner, Art Unit 2464